PER CURIAM.
The National Labor Relations Board having issued an order, dated February 7, 1938, against La Crosse Garment Industries, pursuant to stipulations dated November 15, 1937, and the parties having consented to the entry of a decree of this •court enforcing said order of the Board, and the Board having petitioned this court for the enforcement of said order; upon consideration of the petition of the Board for 'enforcement of said order and the .stipulations of the parties attached thereto.
It is hereby ordered, adjudged, and decreed that Walter Baeder and John Thayer, partners, doing business as La Crosse Garment Industries, La Crosse, Wisconsin, and its officers, agents, successors, and assigns, shall:
1. Cease and desist:
(a) From in any manner interfering with, restraining or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection, as guaranteed in and by Section 8 (1) of the National Labor Relations Act [29 U.S. C.A. § 158(1)];
(b) From discouraging membership of its said employees in the International Ladies’ Garment Workers Union, or any other labor organization of said employees, by discrimination in regard to hire or tenure of employment or any term or condition of employment.
2. In addition to the foregoing, take the following affirmative action:
(a) Offer to Anna Crivits reinstatement to her former position, without prejudice to any seniority rights or other rights and privileges previously enjoyed by her;
(b) Post notices to its said employees in two conspicuous places in its plant, stating that it will cease and desist as aforesaid, which said notices shall remain posted for a period of at least 30 consecutive days from the date of such posting;
(c) Inform the Regional Director of the National Labor Relations Board for the'Twelfth Region, within 30 days of the service of said order, of the manner in which said respondent has complied therewith.
It is further ordered, adjudged and decreed that certified copies of this order be forthwith transmitted to the parties herein.